Citation Nr: 0022898	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-20 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1986; a prior period of unverified service was 
reported as well.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 RO 
decision which granted an increased 20 percent rating for the 
service-connected low back disability.  The veteran appealed 
for a higher evaluation.  In a January 1999 decision, the RO 
increased the evaluation for the low back disability to 40 
percent disabling, effective the date of claim.  The veteran 
has not indicated she is satisfied with this rating.  Thus, 
the claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran testified at a VA Central Office 
(CO) hearing before the undersigned Member of the Board in 
June 2000.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
currently productive of no more than severe lumbosacral 
strain or symptoms of severe intervertebral disc syndrome; 
the veteran does not have pronounced intervertebral disc 
syndrome of the low back.  

2.  At times the veteran experiences a degree of functional 
loss due to pain, which is equates to no more than severe 
limitation of lumbar spine motion; otherwise range of motion 
is not shown to be significantly limited.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1981 to 
December 1986; a prior period of unverified service was 
reported by her as well.  A review of her service medical 
records reveals that the veteran experienced recurrent 
episodes of low back pain.  A November 1985 record shows 
moderate lordosis of the low back.  The diagnosis was chronic 
mechanical low back pain.  

On VA examination in March 1987, the diagnosis, in pertinent 
part, was recurrent lumbosacral strain.  X-ray studies 
revealed a transitional vertebra below L5.  There was no 
evidence of compression fracture, significant disc space 
narrowing or spondylolisthesis.  

In a May 1987 decision, the RO granted service connection for 
lumbosacral strain, with a 10 percent rating.  

VA medical records dated in June 1990 and January 1992 show 
that the veteran reported a 10-year history of low back pain.  
Exercise and weight reduction was recommended for her 
symptoms.  The diagnostic impression was mechanical low back 
pain.  

On VA examination in November 1996, the veteran complained of 
chronic low back pain that radiated to the buttocks.  She 
indicated that she had flare-ups of extreme and disabling 
pain a few times per week, but only lasting several hours to 
a day at most.  On examination, there was no postural 
abnormality; bilateral lumbosacral and paravertebral muscle 
spasms radiating to both buttocks and both sacroiliac joints 
were noted.  Range of motion testing revealed forward flexion 
to 90 degrees, lacking only 4 inches to reach the floor, and 
backward extension to 10 degrees.  Lateral flexion and 
rotation were 40 degrees on both sides.  The examiner noted 
that all lateral flexions and rotations caused some midline 
lower back discomfort.  No neurological involvement was 
noted.  The diagnosis was chronic low back pain.  

A June 1997 VA X-ray study of the lumbar spine revealed some 
degenerative changes at L5-S1 and the sacroiliac joints.  No 
evidence of spinal stenosis or focal disc herniation was 
shown.  

On VA examination in December 1997, the veteran reported 
continued pain, weakness, and stiffness of the low back.  She 
stated that she treated her low back symptoms with 
prescription pain relievers and muscle relaxers, as needed, 
with a fair response and no side effects.  She indicated that 
manual labor and housework precipitated flare-ups with pain 
so severe she was afraid to move.  It was noted that at 
times, flare-ups were incapacitating and required bed rest.  
Range of motion testing revealed forward flexion to 65 
degrees and backward extension to 5 degrees.  Left lateral 
flexion was to 25 degrees and right lateral flexion was to 30 
degrees.  Rotation to the left was 20 degrees with increased 
pain.  Rotation to the right was 40 degrees.  It was noted 
that pain was present all of the time but limitation and pain 
were increased on rotation to the left.  No spasm, weakness, 
or tenderness was observed.  The diagnoses were low back pain 
and musculoskeletal dysfunction.  X-ray studies of the lumbar 
spine revealed sacralization of S1 vertebra only.  

In July 1998 statement in support of her claim, the veteran 
indicated that she needed back massages in order to sleep at 
night due to intense pain.  She related that pain medication 
for her low back symptoms made her drowsy and interfered with 
her employment.  She also stated that she was unable to do 
household chores due to back pain from bending, stooping, and 
standing for long periods of time.  

A VA magnetic resonance imaging (MRI) study conducted in 
February 1998 revealed transitional lumbosacral vertebrae.  A 
left central disc bulge at the L5-L6 level was also noted.  

A December 1998 VA medical record shows that the veteran 
reported that her low back pain was getting progressively 
worse.  It was noted that X-ray studies showed L6-S1 
transitional vertebrae, bilaterally, and facet hypertrophy 
with degenerative joint disease.  The diagnostic assessment 
was low back pain with questionable bulging disc.  A 
neurology consultation was recommended.  

A January 2000 VA medical record notes that the veteran 
reported a history of low back pain, off and on, since 1986.  
She related that the pain radiated down to her right leg.  
She denied any numbness, tingling, or weakness of the legs.  
On examination, increased lumbar lordosis and good forward 
flexion were noted.  The diagnostic assessment was chronic 
low back pain.  

A VA medical statement dated in April 2000 reflects the 
veteran's history of low back pain.  It was noted that 
physical therapy treatment was recommended to deal with her 
worsening pain symptoms.  The doctor related that the 
veteran's current work duties caused physical strain on her 
body.  

An April 2000 VA physical therapy discharge note shows that 
the veteran reported taking some medication and being unable 
to feel a heated brace burning her back.  A slight uniform 
disc bulge at L5-S1 was observed.  It was noted that the 
veteran had pain on palpation of lumbar spine, paraspinal 
muscles and both facets with lumbar pain radiating to the 
right lower extremity.  Range of motion testing was within 
normal limits, with the exception of pain on right rotation.  
The veteran had dysesthesia and burning of the low back.  
Intermittent spasms in the paraspinal muscles were noted.  
The examiner related that following physical therapy 
treatment, the veteran's pain level was reduced and she had 
intermittent flare-ups with physical activity.  

The veteran testified a VA CO hearing before the undersigned 
in June 2000.  She maintained that her low back disability 
was more severe than reflected in the current 40 percent 
rating.  She indicated that her low back condition caused 
persistent problems with employment and activities of daily 
living.  She reported that her prescription medications for 
low back symptoms caused drowsiness and memory loss.  

In July 2000 the veteran was hospitalized for one week by VA 
for treatment of an unrelated disability.  It was reported at 
that time that the veteran experienced complaints of low back 
pain, which she described as "aching" and "constant."  On 
a scale of 3 to 10 (10 being the highest degree), her pain 
was estimated to be a "3" on the day of evaluation.  She 
indicated that "3" represented the best level and that her 
back occasionally warranted a "10."  The hospital records 
do not reflect treatment of low back complaints, interference 
with sleep as a result thereof, or any restriction in 
movement or the ability to care for herself. 


II.  Analysis

The veteran's claim for an increased rating for a low back 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(1999).

Lumbosacral strain is rated 40 percent when severe with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.  

The current 40 percent rating for the veteran's low back 
disability is the maximum rating permitted for limitation of 
motion of the lumbar spine, and such is assigned when there 
is severe limitation of motion.  38 C.F.R. § 4.71a, Code 
5292.  In this regard, the Board notes that while the veteran 
has been measured as having restriction of flexion to 65 
degrees, on other occasions, most recently in April 2000, her 
range of back motion was described as normal.  Although such 
is not documented in the record, or observed by medical 
professionals, she claims to experience exacerbations of back 
pain, which occur for periods lasting no more than a day or 
two, during the course of a week.  During such exacerbations 
she feels unable to move, and it is for this functional loss 
due to pain, albeit intermittent, that a rating of 40 percent 
for severe limitation of lumbar spine motion is warranted.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  A rating of 40 percent 
is also the maximum rating for lumbosacral strain, and such 
is assigned when the condition is severe.  38 C.F.R. § 4.71a, 
Code 5295.

The veteran's low back disability has most recently been 
classified as lumbosacral strain with disc bulge at L4-L6, 
and is rated under 38 C.F.R. § 4.71a, Code 5293 for 
intervertebral disc syndrome.  Under this code severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  A 60 
percent rating is the maximum rating for intervertebral disc 
syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  

The veteran has reported radiating pain to her lower 
extremities with flare-ups of extreme pain a few times per 
week.  The 1996 VA examination revealed muscle spasms 
radiating to both buttocks and sacroiliac joints.  It was 
noted that all lateral flexions and rotations caused some 
midline lower back discomfort.  However, there was no 
evidence of neurological involvement.  On VA examination in 
1997, no spasm, weakness or tenderness was noted.  A 1998 VA 
medical record shows continued low back pain with 
questionable bulging disc.  A more recent VA medical record 
shows that the veteran's pain level was reduced after 
physical therapy and she had intermittent flare-ups with 
physical activity.  In this regard it is noted that the 
evidence does not show that disc-like symptoms and reports of 
low back pain which are persistent to the point that she only 
experiences little intermittent relief.  Therefore, based on 
a comprehensive review and considering functional limitations 
due to pain or other factors as identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board concludes that the weight of the 
evidence demonstrates no more than severe intervertebral disc 
syndrome.  Thus, a rating higher than 40 percent under Code 
5293 is not permitted.  In the opinion of the Board, the 
evidence does not reflect symptoms productive of pronounced 
intervertebral disc syndrome.  VAOPGCPREC 36-97 (Dec. 12, 
1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for a low back disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a low back disability is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

